Opinion issued June 5, 2014




                                     In The
                              Court of Appeals
                                    For The
                         First District of Texas
                        ————————————
                           NO. 01-12-00748-CV
                         ———————————
                       HELEN MAYFIELD, Appellant

                                       V.

  NORTH VILLAGE GREEN I HOMEOWNER’S ASSOCIATION, INC.;
   JAMES PATRICK KENNEDY; AND DUANE T. CORLEY, Appellees

                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Case No. 2011-37087



                         MEMORANDUM OPINION
      Helen Mayfield sued North Village Green I Homeowner’s Association, Inc.,

James Patrick Kennedy, and Duane T. Corley. Each defendant filed a motion for

summary judgment, which the trial court granted. Mayfield identifies six issues on

appeal.
      We affirm.

                              Background Summary

      In 2002, a fire occurred at the North Village Green Condominiums. An

insurance dispute arose related to the fire. The Association, as the homeowners’

association representing the condominium owners, brought suit against the

insurance company involved in the dispute.           Smith Executive Property

Management also had a claim against the insurance company. Eventually, the

Association settled the suit with the insurance company. Based on the settlement,

the trial court signed an order dismissing the lawsuit in 2003.     In 2004, the

Association paid Smith Executive Property Management a portion of the

settlement proceeds.

      On June 21, 2011, Helen Mayfield filed suit against the Association, James

Patrick Kennedy, and Duane T. Corley. She alleged that she had been the attorney

representing Smith Executive Property Management in the 2002 suit against the

insurance company. Mayfield averred that, when the suit had settled with the

insurance company, she had not received her attorney’s fees for representing Smith

Executive Property Management in the dispute. Mayfield claimed that, when the

Association distributed the settlement proceeds to Smith Executive Property

Management, it had not included her name on the settlement checks and, as a

result, she had never been paid her fees.



                                            2
      Mayfield alleged that Corley had acted as the Association’s attorney in the

suit with the insurance company. She asserted that Corley “was the attorney who

paid the [settlement] funds” to her client and that he had been “fully aware” of her

representation of Smith Executive Property Management in the insurance dispute.

As the basis for her suit against Kennedy, Mayfield averred that Kennedy was a

member of the Association’s board of directors and had also been responsible for

distribution of the settlement funds.

      Seeking to recover her attorney’s fees for her representation of Smith

Executive Property Management in the insurance dispute, Mayfield alleged causes

of action against the Association, Corley, and Kennedy for tortious interference

with a contract and for money had and received. Mayfield also alleged fraud,

asserting that the Association, Corley, and Kennedy had concealed the insurance

settlement from her.     Mayfield claimed that she “was ignorant of the final

settlement time and amount.”

      The Association, Corley, and Kennedy each filed a motion for summary

judgment, asserting that Mayfield’s claims were barred by the statute of

limitations. To support their limitations defense, the defendants offered evidence

showing that the 2002 suit against the insurance company had been settled and

dismissed in 2003. They also offered evidence showing that the Association had

distributed the settlement funds to Smith Executive Property Management in 2004,



                                         3
seven years before Mayfield filed the instant suit. The trial court granted each

defendant’s motion for summary judgment in three separate orders.

      Mayfield appealed. She also filed an affidavit of indigence. The district

clerk did not file a contest to Mayfield’s affidavit of indigence for costs of appeal.

On July 16, 2013, we ordered the district clerk to prepare the clerk’s record

without advance payment of costs. The district clerk filed the clerk’s record in this

Court on August 5, 2013. We also ordered the court reporter to either prepare the

reporter’s record without cost to Mayfield or to file a notice indicating that no

reporter’s record was taken. On September 16, 2013, the court reporter notified

this Court that no record was taken in the trial court.

      In her brief, Mayfield asserts six issues. Among her issues, Mayfield claims:

she did not have sufficient notice of the defendants’ motions for summary

judgment, the trial court erred when it did not grant her motion for default

judgment against the Association, and the district clerk did not file an adequate

record for her to prosecute her appeal.

                                   Clerk’s Record

      In her third issue, Mayfield alleges that the she was denied due process

because the district clerk did not include certain filings in the clerk’s record.

Mayfield asserts that the clerk’s record is “disorganized and omitted plaintiff’s

motions and her exhibits to her motions.”



                                           4
      Mayfield is correct that she was entitled to a clerk’s record without cost

based on her indigent status. However, Mayfield has not shown that she was

denied due process because the district clerk did not include certain motions and

supporting exhibits in the record.

      The trial court clerk is required by Rule of Appellate Procedure 35.3(a) to

compile, to certify, and to file the clerk’s record. See TEX. R. APP. P. 35.3(a). Rule

34.5 lists the documents the trial court clerk must include in the record, but it does

not specifically list motions or supporting evidence as required contents of the

clerk’s record. TEX. R. APP. P. 34.5; see Mallios v. Standard Ins. Co., 237 S.W.3d
778, 782 (Tex. App.—Houston [14th Dist.] 2007, pet. denied) (observing that Rule

34.5 does not specifically include motions for summary judgment as item trial

court clerk must include in the clerk’s record absent party’s request).

      Moreover, Rule 34.5 does not limit a party to those documents listed in

subpart (a); rather, it permits any party to designate additional items to be included

in the record. See TEX. R. APP. P. 34.5(b). Here, the record contains no such

designation by Mayfield.

      The appellate rules also provide a means for supplementation of the record.

See TEX. R. APP. P. 34.5(c). On her discovery that the clerk’s record did not

contain the documents she deemed necessary for this appeal, Mayfield could have

directed the trial court clerk, by letter, to prepare and file a supplemental clerk’s



                                          5
record containing the documents. See id.; see also Conner v. Johnson, No. 07–10–

00085–CV, 2011 WL 2935672, at *1 (Tex. App.—Amarillo July 21, 2011, no pet)

(mem. op.) (explaining that, if Rule 34.5 does not require a document to be part of

the record, an appellant may designate that document to be included in the record

and may also request for record to be supplemented). Here, nothing in the record

reflects that Mayfield availed herself of the process to include the documents she

claims to have needed to prosecute her appeal. We conclude that Mayfield has not

shown she was denied due process.

      We overrule Mayfield’s first issue.

                              Motion for Default Judgment

      In her second issue, Mayfield asserts that the trial court abused its discretion

by denying her motion seeking a default judgment against the Association.

Mayfield avers that, when the Association did not answer the suit, she filed a

motion for default judgment. She states that her motion was set for a hearing on

December 5, 2011.       Mayfield asserts that she proved entitlement to default

judgment against the Association. She complains that the trial court refused to

sign an order granting her motion, and she avers that her motion was denied “by

operation of law.”

      Mayfield also complains that the district clerk did not include her motion for

default judgment in the clerk’s record; however, as stated, the district clerk was not



                                          6
required to include the motion absent a request from a party. See TEX. R. APP. P.

34.5; see also Mallios, 237 S.W.3d at 782. If she desired the motion to be included

in the record, Mayfield should have designated it for inclusion. See TEX. R. APP. P.

34.5(b), (c); Conner, 2011 WL 2935672, at *1. In short, “the appellant bears the

burden to bring forward an appellate record that enables this Court to determine

whether the appellant’s complaints constitute reversible error.” Resurgence Fin.,

L.L.C. v. Moseley, No. 05–07–01225–CV, 2009 WL 92444, at *1 (Tex. App.—

Dallas Jan.15, 2009, no pet.) (mem. op.). When issues on appeal necessarily

involve consideration of documents omitted from the appellate record, we must

presume the missing documents support the trial court’s ruling. See id. (citing

Enter. Leasing of Houston v. Barrios, 156 S.W.3d 547, 549 (Tex. 2004)).

      Mayfield has attached her motion for default judgment, as well as numerous

other documents, to her brief and relies on those documents.           However, an

appellate court cannot consider documents attached to briefs and must consider the

case based solely on the record filed. See Samara v. Samara, 52 S.W.3d 455, 456

n.1 (Tex. App.—Houston [1st Dist.] 2001, pet. denied) (recognizing that

attachment of documents as exhibits or appendices to briefs is not formal inclusion

in record on appeal and, thus, such documents cannot be considered); see also

Siefkas v. Siefkas, 902 S.W.2d 72, 74 (Tex. App.—El Paso 1995, no writ) (stating

that, generally, appellate courts may not consider matters outside appellate record).



                                         7
Because she did not include her motion for default judgment in the record,

Mayfield cannot show the trial court erred by denying it, as she claims. See Crown

Asset Mgmt., LLC v. Dunavin, No. 05–07–01367–CV, 2009 WL 2837754, at *1

(Tex. App.—Dallas Sept. 4, 2009, no pet.) (holding appellant could not show the

trial court erred by denying its motion for default judgment when appellant failed

to include supporting documents in record).

      In any event, the record shows that Mayfield’s motion for default judgment

was set for a hearing on December 5, 2011.              The record reflects that the

Association filed its first amended answer on November 22, 2011. 1 Thus, at the

time of the hearing on the motion, the Association had already answered.

      A default judgment may not be rendered after the defendant has filed an

answer. 429.30 In U.S. Currency v. State, 896 S.W.2d 363, 365 (Tex. App.—

Houston [1st Dist.] 1995, no writ) (citing TEX. R. CIV. P. 239; Davis v. Jefferies,

764 S.W.2d 559, 560 (Tex. 1989)). This is irrespective of whether the answer was

filed after the answer date. See id. Thus, the trial court correctly refused to grant

Mayfield’s motion for default judgment on December 5, 2011.

      We overrule Mayfield’s second issue.




1
      The record does not include an original answer filed by the Association.

                                           8
                    Corley’s Motion for Summary Judgment

      In her first issue, Mayfield claims that the trial court erred by granting

Kennedy’s motion for summary judgment because she did not receive timely

notice of submission of the motion. Mayfield’s fourth issue presents her assertion

that the return receipt or “green card” showing that she received timely notice of

the submission was forged.

      In a summary judgment proceeding, the nonmovant is entitled to 21-days

notice of the hearing or submission. TEX. R. CIV. P. 166a(c). When the motion is

served by certified mail or by facsimile, three additional days are added to the

prescribed period. See TEX. R. CIV. P. 21a (amended 2013) (providing service

occurs upon mailing and extending response time by three days). 2 As a result, a

nonmovant is entitled to a minimum of 24-days’ notice of a hearing or of the

submission date if she has been served by certified mail or by facsimile. See TEX.

R. CIV. P. 21a, 166a(c); Lewis v. Blake, 876 S.W.2d 314, 316 (Tex. 1994). The



2
      On December 11, 2013, the Supreme Court of Texas adopted amendments to Rule
      of Civil Procedure 21a to address service of electronically filed documents. See
      Order Adopting Texas Rule Of Civil Procedure 21c and Amendments to Texas
      Rules Of Civil Procedure 4, 21, 21a, 45, 57, and 502; Texas Rules of Appellate
      Procedure 6, 9, and 48; and The Supreme Court Order Directing The Form Of
      The Appellate Record, Misc. Docket No. 13–9049 (Dec. 11, 2013; eff. Jan. 1,
      2014). All references to Rule 21a herein are to the previous version of the rule as
      amended by order of the Supreme Court of Texas in 1990. See Rule 21a, Texas
      Rules of Civil Procedure–Rules Effective September 1, 1941: An Historical
      Project, https://www.stcl.edu/library/TexasRulesProject/rule21a1990.htm (last
      visited June 3, 2014).

                                           9
notice provision serves to provide the nonmovant with a full opportunity to

respond to the merits. See Stephens v. Turtle Creek Apartments, Ltd., 875 S.W.2d
25, 26 (Tex. App.—Houston [14th Dist.] 1994, no writ).

      Here, the record reflects that Kennedy’s motion for summary judgment was

filed on August 25, 2011.       The certificate of service attached to the motion

indicates that the motion was mailed to Mayfield by certified mail, return receipt

requested that same day. Rule 21a provides that service by mail is complete when

a document is deposited, properly addressed, in a postal depository and that a

written certificate to this effect shall be prima facie evidence of the fact of service.

See TEX. R. CIV. P. 21a (amended 2013). Notice properly sent pursuant to Rule

21a raises a presumption that notice was received. See Mathis v. Lockwood, 166
S.W.3d 743, 744 (Tex. 2005) see also Costello v. Johnson, 680 S.W.2d 529, 530

(Tex. App.—Dallas 1984, writ ref’d n.r.e.) (holding that record need not

affirmatively show that non-movant actually received notice of hearing).

      Moreover, the green card contained in the record, and bearing Mayfield’s

signature, indicates that the motion for summary judgment was delivered to

Mayfield on August 29, 2011. The trial court signed the order granting Kennedy’s

motion for summary judgment on September 19, 2011. The order indicates that

the motion for summary judgment was “heard” that same day. Thus, Mayfield was

served by certified mail with the motion more than 24 days before submission, and



                                          10
she actually received the motion 21 days before submission. See TEX. R. CIV. P.

21a (amended 2013), 166a(c). We hold that Mayfield was timely served with the

motion for summary judgment. See TEX. R. CIV. P. 21a (amended 2013), 166a(c).

      Mayfield also asserts that her signature on the green card was forged.

However, other than her bare assertion, the record contains no evidence that the

signature was forged. Nor does Mayfield point to where in the record she raised

this objection in the trial court. To preserve error for appellate review, a party

must present a timely objection to the trial court, state the specific grounds for the

objection, and obtain a ruling. TEX. R. APP. P. 33.1(a). Thus, Mayfield has failed

to preserve her complaint for our review.

      We overrule Mayfield’s first and fourth issues.

               The Association’s Motion for Summary Judgment

      In her fifth issue, Mayfield claims that the trial court erred by granting the

Association’s motion for summary judgment.

A.    Service of Summary Judgment Motion

      Mayfield first complains that she was not properly served with the

Association’s motion for summary judgment. The record reflects that the trial

court originally granted the Association’s motion for summary judgment on April

16, 2012.    Mayfield filed a motion to set aside the order granting summary

judgment. Mayfield asserted that she did not receive proper notice of the motion.



                                         11
      On July 9, 2012, the trial court signed a new order granting the Association’s

motion for summary judgment. The trial court’s order reads as follows:


           The Court originally granted the Motion in an Order entered April 16,
           2012. Plaintiff filed a request that the Court set aside that Order
           claiming that she had not been properly served. An oral hearing was
           conducted on June 11 at which Plaintiff demonstrated that in fact she
           had not been correctly served. Accordingly, the Court vacated its
           April 16 order and reset the Motion for today, July 9, 2012. The July 9
           new submission date was discussed and agreed to by Plaintiff. At the
           hearing, Plaintiff insisted that North Village Green be made to re-mail
           the Motion to her. The Court found that to be unnecessary since the
           Plaintiff was on actual notice of the Motion. Further, at the June 11
           hearing, the Court personally handed Plaintiff a copy of the summary
           judgment motion and admonished her to get a substantive response on
           file. Plaintiff has again failed to respond to the summary judgment
           motion. Accordingly, the Motion is granted.

      Contrary to Mayfield’s assertions, the language in the order indicates that

Mayfield was served with the motion for summary judgment 28 days before the

July 9 submission. See TEX. R. CIV. P. 166a(c) (requiring 21-days notice for

hearing or submission of motion for summary judgment). The order recites that

Mayfield was handed a copy of the motion by the trial judge at the June 11

hearing. Absent evidence to the contrary, we view recitations contained in the trial

court’s order as true. See Brzozowski v. Se. Baptist Hosp., No. 04–07–00031–CV,

2007 WL 3003141, at*2 (Tex. App.—San Antonio, Oct. 17, 2007, pet. denied)

(mem. op.); In re D.J.M., 114 S.W.3d 637, 639 (Tex. App.—Fort Worth 2003, pet.

denied).



                                          12
      Mayfield intimates in her brief that being handed the motion by the trial

court judge was not proper service of the motion. We disagree. We note that the

applicable version Rule 21a provided, “Every notice . . . may be served by

delivering a copy to the party to be served . . . either in person or by agent or by

courier receipted . . . delivery or by certified or registered mail, to the party’s last

known address, or by telephonic document transfer to the recipient’s current

telecopier number, or by such other manner as the court in its discretion may

direct.” See TEX. R. CIV. P. 21a (amended 2013) (emphasis added). Accordingly,

we reject Mayfield’s assertion that summary judgment was improper because she

was not afforded sufficient notice.

B.    Merits of Summary Judgment

      Mayfield’s brief may also be read to challenge the propriety of the trial

court’s grant of the Association’s motion for summary judgment. As stated, the

Association sought summary judgment based on the defense of limitations. The

Association asserted that Mayfield’s suit to recover her attorney’s fees for her

representation of Smith Executive Property in the insurance litigation was barred

by limitations because the insurance litigation had been settled and dismissed more

than seven years before Mayfield sued the Association in 2011.

      To support its motion, the Association attached the trial court order signed in

2003, dismissing the insurance litigation with prejudice. The Association also



                                          13
offered the checks from 2004, evidencing the distribution of the settlement

proceeds to Mayfield’s client in 2004.

      Because summary judgment is a question of law, a trial court’s summary

judgment decision is reviewed de novo. See Valence Operating Co. v. Dorsett,

164 S.W.3d 656, 661 (Tex. 2005).         In our review, we take the nonmovant’s

competent evidence as true, indulge every reasonable inference in favor of the

nonmovant, and resolve all doubts in favor of the nonmovant. Diversicare Gen.

Partner, Inc. v. Rubio, 185 S.W.3d 842, 846 (Tex. 2005). To prevail on a Rule

166a(c) “traditional” summary-judgment motion, a movant must prove there is no

genuine issue as to any material fact, and it is entitled to judgment as a matter of

law. See TEX. R. CIV. P. 166a(c); see also Little v. Tex. Dep’t of Criminal Justice,

148 S.W.3d 374, 381 (Tex. 2004).

      A defendant moving for summary judgment on the affirmative defense of

limitations must conclusively establish the date on which the limitations

commenced; that is, the date on which the cause of action accrued.              See

Pustejovsky v. Rapid–Am. Corp., 35 S.W.3d 643, 646 (Tex. 2000); Zale Corp. v.

Rosenbaum, 520 S.W.2d 889, 891 (Tex. 1975). The determination of this date is

typically a question of law. Provident Life & Accident Ins. Co. v. Knott, 128
S.W.3d 211, 221 (Tex. 2003).       If the movant establishes that the statute of

limitations bars the action, the non-movant must then adduce summary judgment



                                         14
proof raising a fact issue in avoidance of the statute of limitations. KPMG Peat

Marwick v. Harrison Cnty. Hous. Finance Corp., 988 S.W.2d 746, 748 (Tex.

1999).

        Mayfield’s petition, filed June 21, 2011, can be read to assert causes of

action for money had and received, tortious interference with contract, and fraud.

The Association’s summary judgment evidence reflects that an order dismissing

the insurance litigation with prejudice was signed on September 23, 2003. The

dismissal order expressly states that the case was being dismissed because the

claims against the insurance company had been finally and completely settled. The

record also shows that the date of the last check paid to Mayfield’s client by the

Association for settlement of the insurance litigation was February 7, 2004.

        Generally, a cause of action accrues and limitations begin to run when facts

exist that authorize a claimant to seek judicial relief. Schneider Nat. Carriers, Inc.

v. Bates, 147 S.W.3d 264, 279 (Tex. 2004). The date a cause of action accrues is

normally a question of law. Exxon Corp. v. Emerald Oil & Gas Co., 348 S.W.3d
194, 202 (Tex. 2011). We agree with the Association that the summary judgment

evidence showed as a matter of law that Mayfield’s claims for unpaid attorney’s

fees accrued no later than February 7, 2004, the date of the last distribution of

settlement funds to Mayfield’s client. Mayfield did not file suit until June 21,

2011.    Therefore, we conclude that the Association conclusively proved that



                                         15
Mayfield’s claims, brought seven years after accrual, were barred by limitations

when suit was filed. See Emerald Oil & Gas, 348 S.W.3d at 216 (recognizing that

statute of limitations for fraud is four years); Merry Homes, Inc. v. Luc Dao, 359
S.W.3d 881, 884 (Tex. App.—Houston [14th Dist.] 2012, no pet.) (holding money

had and received claims are governed by two year statute of limitations); Shunta v.

Westergren, No. 01–08–00715–CV, 2010 WL 2307083, at *4 (Tex. App.—

Houston [1st Dist.] June 10, 2010, no pet.) (mem. op.) (stating statute of limitations

period for tortious interference with contract is two years).

      To counter the Association’s limitations defense, Mayfield asserts that the

Association fraudulently concealed the distribution of the settlement funds from

her and, as a result, was estopped from relying on the statute of limitations as an

affirmative defense to her claims.        In her brief, Mayfield asserts that the

Association told her in July 2008 that the legal fees had not been paid in the

insurance litigation.    However, Mayfield did not file a response to the

Association’s motion for summary judgment and does not cite to where in the

record she offered evidence to support her claim of fraudulent inducement.

      Accrual of a cause of action is deferred in two types of cases: (1) those

involving fraud or fraudulent concealment and (2) those in which the injury is

“inherently undiscoverable” and is “objectively verified.” See S.V. v. R.V., 933
S.W.2d 1, 6 (Tex. 1996); Computer Assocs. Int’l, Inc. v. Altai, Inc., 918 S.W.2d
16
453, 456 (Tex. 1996). The commission of fraud or fraudulent concealment estops

a defendant from asserting limitations as a defense because “a person cannot be

permitted to avoid liability for his actions by deceitfully concealing wrongdoing

until limitations has run.” S.V., 933 S.W.2d at 6. Fraudulent concealment tolls the

statute of limitations until the injured party, using reasonable diligence, discovered

or should have discovered the injury. See KPMG Peat Marwick, 988 S.W.2d at

750.   The elements of fraudulent concealment are (1) the existence of the

underlying tort; (2) the defendant’s knowledge of the tort; (3) the defendant’s use

of deception to conceal the tort; and (4) the plaintiff’s reasonable reliance on the

deception. See Garcia v. Packaged Ice, Inc., No. 01–06–00379–CV, 2007 WL
4465544, at *4 (Tex. App.—Houston [1st Dist.] Dec. 20, 2007, no pet.) (citing

Glover v. Union Pac. R.R. Co., 187 S.W.3d 201, 217 (Tex. App.—Texarkana

2006, pet. denied); Mitchell Energy Corp. v. Bartlett, 958 S.W.2d 430, 439 (Tex.

App.—Fort Worth 1997, pet. denied)).

       A party asserting fraudulent concealment as an affirmative defense to the

statute of limitations has the burden to raise it in response to the summary

judgment motion and to come forward with summary judgment evidence to raise a

fact issue on each element of the fraudulent concealment defense. See KPMG Peat

Marwick, 988 S.W.2d at 748. Here, Mayfield did not file a response to the

Association’s motion for summary judgment. Thus, she did not bring forward



                                         17
summary judgment evidence of fraudulent concealment to defeat the Association’s

limitations defense. See id. We hold that the trial court properly granted the

Association’s motion for summary judgment based on limitations.

      We overrule Mayfield’s fifth issue.

                                      Dismissal Order

      In her sixth issue, Mayfield complains of an order signed by the trial court

dismissing her suit for want of prosecution. She asserts that she did not receive

notice of the trial court’s intent to dismiss her suit or of the dismissal order.

      On May 2, 2013, the trial court signed an order dismissing Mayfield’s suit

for want of prosecution. The order was signed after the trial court had signed all

three orders granting each of the three defendant’s motions for summary judgment

against Mayfield.

      The last motion for summary judgment to be granted was in favor of Corley.

At that time, the trial court had already signed orders granting the Association’s

and Kennedy’s motions for summary judgment. Thus, from the record, it appears

that the order granting summary judgment in favor of Corley disposed of the

Mayfield’s last remaining claims against the last remaining defendant. Taken

together, the three orders granting the motions for summary disposed of all issues

and all parties and thus constitute a final and appealable judgment. See H.B.

Zachry Co. v. Thibodeaux, 364 S.W.2d 192, 193 (Tex. 1963) (holding that prior



                                           18
interlocutory orders merge into subsequent order disposing of remaining parties

and issues, creating a final and appealable judgment); see also Columbia Rio

Grande Reg’l Hosp. v. Stover, 17 S.W.3d 387, 391 (Tex. App.—Corpus Christi

2000, no pet.) (“Once an order has been entered disposing of all remaining parties

and issues, all the orders merge, creating a final and appealable judgment.”); see

also Azbill v. Dallas Cnty. Child Protective Servs. Unit of the Tex. Dep’t of Human

& Regulatory Servs., 860 S.W.2d 133, 137 (Tex. App.—Dallas 1993, no writ)

(“[I]t is not necessary that all the dispositive rulings appear in one document before

a judgment can become final.”). Indeed, Mayfield had already perfected this

appeal before the trial court signed the dismissal order. Thus, from the record, it

appears that the signing of dismissal order was an unnecessary act, and no harm is

shown by the order’s rendition. See TEX. R. APP. P. 44.1.

      We overrule Mayfield’s sixth issue.

                               Sanctions on Appeal

      Corley requests this Court to impose sanctions on Mayfield pursuant to Rule

45 of the Rules of Appellate Procedure for filing a frivolous appeal. See TEX. R.

APP. P. 45.

      After considering the record, briefs, or other papers filed in this Court, we

may award a prevailing party damages if we objectively determine that an appeal is

frivolous. TEX. R. APP. P. 45; Smith v. Brown, 51 S.W.3d 376, 381 (Tex. App.—



                                         19
Houston [1st Dist.] 2001, pet. denied). An appeal is frivolous when the record,

viewed from the perspective of the advocate, does not provide reasonable grounds

for the advocate to believe that the case could be reversed. Smith, 51 S.W.3d at

381. The decision to grant appellate sanctions is a matter of discretion that an

appellate court exercises with prudence and caution and only after careful

deliberation. See id. Although imposing sanctions is within our discretion, we will

do so only in circumstances that are truly egregious. See id. After considering the

record and briefs, we do not believe the circumstances in this case warrant

sanctions. Accordingly, we deny Corley’s request for Rule 45 sanctions.

                                    Conclusion

      We affirm the judgment of the trial court and deny Corley’s request for

sanctions.




                                             Laura Carter Higley
                                             Justice

Panel consists of Justices Jennings, Higley, and Sharp.




                                        20